DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on August 17, 2021.
Regarding the claim objections from the previous Office action, Applicant corrected the first informality but not the other ones.  Therefore, those objections remain, below in this Office action.
Applicant argues that the claim amendments remove the claims from the interpretation under 35 U.S.C. 112(f)/sixth paragraph discussed in the “Claim Interpretation” section of the previous Office action.  Examiner disagrees.  It appears that Applicant’s amendments attempt to address the interpretation by specifying that the various systems have processors that perform the corresponding functions.  The issue with this is that one could view a larger computing system being needed to perform such functions (for example, memory and peripherals), not just processors.  For example, Applicant has amended the fifth “reading...” paragraph of the body of claim 1 such that the reading is performed by a processor of each of a plurality of readers at one or more warehouses.  However, while a computer processor may be part of such a reading function, Examiner is not aware of a way that it could perform such a function by itself.  Rather, the processor would also need a sensor to detect the read information, such as a camera or an RFID reader.  As stated in the “Claim Interpretation” section:  “the term “means” or “step” or the generic placeholder is not 
If Applicant does not want the claim elements at issue interpreted under 35 U.S.C. 112(f)/sixth paragraph, Examiner believes that a reasonable fix would be to remove the “processor” amendments that were made here, and instead amend the “systems” in question to specifically state that each of them is a “computing system.”  This is assuming that such an amendment is supported by Applicant’s application-as-originally-filed and that all of the associated functions can be reasonably performed by a full computing system with typical computing system peripherals (both assumptions should be checked by Applicant before making such amendments).  The idea here would be that a larger computing system, with typical computing system peripherals, could provide sufficient structure for performing the functions at issue (again, Applicant should check that this is the case with all such functions at issue in the claims).
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant argues that the claim amendments overcome the 101 rejections.  Examiner disagrees.  The only major amendments made were to explicitly state that various systems of the claims have processor(s).  These recitations of processor(s) are merely generic/general purpose computing system components, performing their typical computing functions.  Under USPTO 101 guidance, without more, such recitations are not enough to render patent-eligibility to a e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Information Disclosure Statement
Examiner notes that Applicant has cited USPTO Office action(s) in Applicant’s recent information disclosures statement(s) (IDS(s)).  Please note that a reference cited in such an Office action has not necessarily been considered unless separately cited on an IDS.
Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  Each of these claims contains a misspelling of “tier” as “tire” (line 12 of claim 9, and line 10 of claim 17).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the various “systems” of the claims, other than the “system” in the preambles of claim 9 and its corresponding dependent claims.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, 9, and 17, Claim(s) 1, 9, and 17 recite(s):
- locating physical resources other than inventory in a supply chain and/or logistics operation of an enterprise, the physical resources other than inventory comprising physical plant facilities, equipment, and employees;
- monitoring the physical resources other than inventory in the supply chain and/or logistics operation of the enterprise;
- managing the physical resources other than inventory in the supply chain and/or logistics operation of the enterprise according to a multi-tier model, the multi-tier model comprising at least a tier 1 control tower, tier 2 product assembler, tier 3 part or component manufacturer, and tier 4 material supplier;
- managing enterprise and/or supply chain operations of and services performed by one or more of product innovation, engineering, supply chain, and logistics;
- receiving a code or identifier associated with inventory as inventory is received and shipped, the code or identifier being one or more of a universal product code, radio frequency identifier, and electronic product code;
- collecting supply chain and/or logistics operation performance information based on inventory information received;

- providing estimates of inventory delivery times;
- identifying potential manufacturing and delivery problems;
- identifying the effects of expected and unexpected events on supply chain and/or logistics performance;
- generating recommended changes to one or more relationships between one or more tiers in the multi-tier model based on the identified effects of the expected and unexpected events;
- providing enterprise and/or supply chain information received from the physical infrastructure and end-to-end services reporting and the generated recommended changes.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  limitations relate to various business functions such as analyzing a supply chain.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- processor(s); receiving by reading; data storage; the plurality of readers; systems; real-time output; one or more client communication devices; non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to perform steps; untrusted network:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with 
The claim(s) are not patent eligible.

As per dependent claim(s) 2-8 and 10-16, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- security protocols (claims 4, 12);
- access privileges (claims 4, 12);
- applications (claims 4, 12);
- services (claims 4, 12);
- data processing structure (claims 4, 12);
- cloud-based access (claims 4, 6, 12, 14);
- personal, laptop, and tablet computers (claims 4, 12);
- smart phones and other cellular devices (claims 4, 12);
- personal digital assistants (claims 4, 12);
- communication devices (claims 4, 7, 12, 15);
- real-time data processing structure (claim 6);
- information is filtered and display formatted (claims 6, 7, 14, 15);
- communication device awareness (claims 6, 14);
- microprocessor executable security module (claim 7);
- network (claims 7, 15);
- trusted network (claims 7, 15);
- trusted network-accessible resources (claims 7, 15);
- microprocessor executable modules (claim 7);
- microprocessor executable (claim 7);
- information retrieval and presentation (claim 7);
- security module (claim 7);
- modules (claim 15).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely adds detail to what the physical resources may comprise.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Hollenbach, US 20140278728 A1 (system and methods for determining risk of supply chain disruption);
b.  Yuen, US 20110251865 A1 (system, method, and computer program for manufacturing estimation production assembly and inventory management);
c.  Clark, US 20080300946 A1 (methods, systems, and computer program products for implementing an end-to-end project management system);
d.  Khangaonkar, US 20050102500 A1 (system and method for integrating applications in different enterprises separated by firewalls);
e.  Brudz, US 20040044688 A1 (patent asset management systems and methods);
f.  Mok, US 20020138317 A1 (system for implementing an exchange);
g.  Lettich, US 20020049622 A1 (vertical systems and methods for providing shipping and logistics services, operations and products to an industry);
h.  Huang, U.S. Patent No. 6,151,582 (decision support system for the management of an agile supply chain).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628